Case 2:19-cv-10532-VAR-SDD ECF No. 59 filed 05/21/20   PageID.1087   Page 1 of 7




                     UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTICT OF MICHIGAN
                           SOUTHERN DIVISION


GEORGE BADEEN, et al.,

      Plaintiffs,                        Case No. 19-10532
                                         Honorable Victoria A. Roberts
v.

PAR, INC., d/b/a PAR North
America, et al.,

     Defendants.
___________________________/


 ORDER DENYING DEFENDANTS’ MOTION FOR RECONSIDERATION
 BUT GRANTING MOTION FOR STAY PENDING APPEAL [ECF No. 56]



I.    INTRODUCTION

      On March 31, 2020, the Court entered an order remanding this case

to state court.

      Defendants filed a motion for reconsideration or stay of the Court’s

remand order. The motion is fully briefed.

      Defendants’ motion is GRANTED IN PART and DENIED IN PART.

The Court DENIES the motion for reconsideration but GRANTS their

motion for stay pending appeal.
Case 2:19-cv-10532-VAR-SDD ECF No. 59 filed 05/21/20   PageID.1088   Page 2 of 7




II.   DISCUSSION

      A.    Jurisdiction

      Normally, a remand order based on the absence of subject matter

jurisdiction is not reviewable. See 28 U.S.C. § 1447(d). However,

Congress expressly authorized federal appellate courts to accept an appeal

from a remand order under the Class Action Fairness Act (“CAFA”)

“notwithstanding section 1447(d).” 28 U.S.C. § 1453(c).

      Courts interpret “the CAFA exception to provide continuing

jurisdiction to reopen a previously remanded case.” Perez-Reyes v. Nat'l

Distribution Centers, LLC, 2018 WL 7077183, at *2 (C.D. Cal. Feb. 8, 2018)

(exercising jurisdiction to decide a motion to reconsider a remand order);

Wingo v. State Farm Fire & Cas. Co., 2013 WL 3872199, at *2 (W.D. Mo.

July 25, 2013) (exercising jurisdiction over a motion to reconsider a remand

order); see also Zielinski v. First Nat'l Ins. Co. of Am., 2020 WL 2507993, at

*1 (W.D. Wash. May 15, 2020) (exercising jurisdiction over a motion to

stay); Manier v. Medtech Prods., Inc., 2014 WL 2919204, at *1 (S.D. Cal.

June 26, 2014) (same).

      The Court concludes it has jurisdiction to consider Defendants’

motion for reconsideration or stay.




                                      2
Case 2:19-cv-10532-VAR-SDD ECF No. 59 filed 05/21/20     PageID.1089    Page 3 of 7




      B.    Motion for Reconsideration

      “A motion for reconsideration is governed by the local rules in the

Eastern District of Michigan, which provide that the movant must show both

that there is a palpable defect in the opinion and that correcting the defect

will result in a different disposition of the case.” In pertinent part, Local

Rule 7.1(h)(3) provides that:

      [T]he court will not grant motions for rehearing or
      reconsideration that merely present the same issues ruled upon
      by the court, either expressly or by reasonable implication. The
      movant must not only demonstrate a palpable defect by which
      the court and the parties and other persons entitled to be heard
      on the motion have been misled but also show that correcting
      the defect will result in a different disposition of the case.

E.D. Mich. LR 7.1(h)(3). “A ‘palpable defect’ is a defect which is obvious,

clear, unmistakable, manifest, or plain.” Ososki v. St. Paul Surplus Lines

Ins. Co., 162 F. Supp. 2d 714, 718 (E.D. Mich. 2001). “A motion for

reconsideration should not be used liberally to get a second bite at the

apple, but should be used sparingly to correct actual defects in the court’s

opinion.” Oswald v. BAE Indus., Inc., No. 10-12660, 2010 WL 5464271, at

*1 (E.D. Mich. Dec. 30, 2010).

      “[A] motion for reconsideration is not an appropriate vehicle for raising

new facts or arguments.” United States v. A.F.F., 144 F. Supp. 2d 809,

812 (E.D. Mich. 2001). Indeed, motions for reconsideration do not permit


                                        3
Case 2:19-cv-10532-VAR-SDD ECF No. 59 filed 05/21/20   PageID.1090   Page 4 of 7




“the losing party to attempt to supplement the record with previously

available evidence” or “raise new legal theories that should have been

raised earlier.” Allen v. Henry Ford Health Sys., No. 08-14106, 2010 WL

653253, at *1 (E.D. Mich. Feb. 19, 2010). See also Bank of Ann Arbor v.

Everest Nat. Ins. Co., 563 Fed. Appx. 473, 476 (6th Cir. 2014) (“It is well-

settled that ‘parties cannot use a motion for reconsideration to raise new

legal arguments that could have been raised before a judgment was

issued.’ Furthermore, a party may not introduce evidence for the first time

in a motion for reconsideration where that evidence could have been

presented earlier.” (citation omitted)); Sault St. Marie Tribe of Chippewa

Indians v. Engler, 146 F.3d 367, 374 (6th Cir.1998) (motions for

reconsideration “are aimed at re consideration, not initial consideration”

(citation omitted)).

      Defendants make several arguments in support of their motion for

reconsideration. However, none of Defendants’ arguments demonstrates a

palpable defect by which the Court and the parties have been misled. Nor

do they demonstrate any correction would result in a different disposition of

the case.




                                      4
Case 2:19-cv-10532-VAR-SDD ECF No. 59 filed 05/21/20     PageID.1091   Page 5 of 7




      Although it is unnecessary to address all arguments Defendants raise

in their motion for reconsideration, the Court does address two arguments

not addressed in the Court’s order remanding the case.

      The first argument is that Plaintiffs’ open letter is insufficient evidence

of removability under the applicable standards as of July 2014. Defendants

did not raise this argument in their briefing before the Court remanded the

case; thus, it is improper. See Bank of Ann Arbor, 563 Fed. Appx. at 476.

      Defendants’ other argument that the Court addresses is that the

Court failed to address their argument that Plaintiffs’ motion for remand

was untimely. Defendants are correct that the Court did not address this

argument; the Court believes it to be meritless. Due to a stay order and a

subsequent order entered by the Court, Plaintiffs were prevented from filing

a remand order earlier. Once the Court lifted the stay order and settlement

attempts failed, Plaintiffs filed their motion for remand in a timely manner

and in compliance with Court orders.

      The Court DENIES Defendants’ motion for reconsideration.

      C.    Motion for Stay Pending Appeal

      In deciding a motion to stay pending appeal, the Court considers four

factors:

      (1) the likelihood that the party seeking the stay will prevail on
      the merits of the appeal; (2) the likelihood that the moving party

                                       5
Case 2:19-cv-10532-VAR-SDD ECF No. 59 filed 05/21/20    PageID.1092    Page 6 of 7




      will be irreparably harmed absent a stay; (3) the prospect that
      others will be harmed if the court grants the stay; and (4) the
      public interest in granting the stay.

SEIU Local 1 v. Husted, 698 F.3d 341, 343 (6th Cir. 2012) (per curiam)

(citation omitted). The factors are “interrelated considerations that must be

balanced together.” Id.

      Although the Court finds that Defendants do not have a strong

likelihood to prevail on the merits of the appeal, it finds that balancing the

factors weighs in favor of a stay.

      Section 1453(c) encourages federal appellate courts to adjudicate

reviews of CAFA remand orders in an expedited manner – typically within

60 days of the date the appeal was filed. See 28 U.S.C. § 1453(c)(2) (“If

the court of appeals accepts an appeal under paragraph (1), the court shall

complete all action on such appeal, including rendering judgment, not later

than 60 days after the date on which such appeal was filed, unless an

extension is granted under paragraph (3).”).

      This case has been pending for over ten years. In the scheme of

things, staying the litigation for two months for the outcome of this appeal

will cause minimal – if any – harm to Plaintiffs. On the other hand,

requiring the parties to continue to litigate in state court could cause

irreparable harm to all the parties if the Court of Appeals finds this Court


                                       6
Case 2:19-cv-10532-VAR-SDD ECF No. 59 filed 05/21/20   PageID.1093   Page 7 of 7




has jurisdiction. The parties would incur unnecessary expenses and have

no way to recover them. Moreover, a stay advances the public interest by

avoiding the risk that judicial resources of the state courts be wasted.

       Because balancing the factors weighs in favor of a stay, the Court

GRANTS Defendants’ motion for stay pending appeal.

III.   CONCLUSION

       The Court DENIES Defendants’ motion for reconsideration and

GRANTS Defendants’ motion for stay pending appeal.

       IT IS ORDERED.

                                          s/ Victoria A. Roberts
                                          Victoria A. Roberts
                                          United States District Judge

Dated: May 21, 2020




                                      7
